Citation Nr: 0203233	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-20 308A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of injury to the right ankle with 
traumatic arthritis. 

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of injury to the left ankle with 
traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from August 27, 1986, to June 18, 1990, when he was 
discharged for physical disability with severance pay.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied ratings in excess of 20 
percent each for his service-connected postoperative 
residuals of injury to the left and right ankles with 
traumatic arthritis.  Although the veteran requested a 
personal hearing before an RO hearing Officer and a hearing 
before the Board in Washington, DC, he failed to report for 
either of the scheduled hearing, and has not requested that 
additional hearings be scheduled.

This case was previously before the Board on April 9, 2001, 
and was Remanded to the RO for additional development of the 
evidence, to include another VA orthopedic examination with 
an assessment of the degree to which swelling and instability 
interfere with the veteran's ability to function in an 
employment setting.  The actions requested on Remand have 
been satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the veteran and his representative were notified 
of the provisions of the VCAA in a Supplemental Statement of 
the Case issued October 29, 2001.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The appellant 
has not argued a notice or duty to assist violation under the 
VCAA and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and of the 
provisions of the VCAA, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in this case, reflected in the 
record on appeal, there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claims.  See 38 U.S.C. § 5103A(a)(2) (West Supp. 2001).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran's service-connected postoperative residuals 
of injury to the right ankle with traumatic arthritis are 
currently manifested by an altered gait, instability, and 
pretibial edema; sinus tarsi syndrome; tenderness about the 
lateral malleoli, the transverse arches and the tibia-fibula 
joints; atrophy of the evertor and invertor muscles; weakness 
of the ankle ligaments; limitation of dorsiflexion of 5 
degrees and plantar flexion of 20 degrees; X-ray evidence of 
joint effusion, an old avulsion fracture of the right ankle 
with cortical irregularity, several small densities, and 
sclerotic reaction of the adjacent articular margin of the 
talus due to old trauma; and impairment of strength, speed, 
and endurance due to pain; pain on motion and use, and 
functional loss due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion. 

3.  The veteran's service-connected postoperative residuals 
of a left ankle injury are currently manifested by an altered 
gait, instability, and pretibial edema; tenderness about the 
lateral malleoli, the transverse arches and the tibia-fibula 
joints; atrophy of the evertor and invertor muscles; pain on 
inversion and eversion of the ankle joint; weakness of the 
ankle ligaments; limitation of dorsiflexion of 5 degrees and 
plantar flexion of 20 degrees; X-ray evidence of joint 
effusion, an old avulsion fracture of the left ankle with 
cortical irregularity, several small densities, and sclerotic 
reaction of the adjacent articular margin of the talus due to 
old trauma; and impairment of strength, speed, and endurance 
due to pain; pain on motion and use, and functional loss due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 

4.  The veteran's service-connected postoperative residuals 
of injury to the left and right ankles with traumatic 
arthritis are not manifested by unusual or exceptional 
factors such as marked interference with employment or 
frequent periods of hospitalization such as to render 
inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for 
postoperative residuals of injury to the left ankle with 
traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2001);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

2.  The criteria for an increased rating of 30 percent for 
postoperative residuals of injury to the right ankle with 
traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2001);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
bilateral ankle disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Nevertheless, a brief review of the 
veteran's initial injuries to the right and left ankles and 
the surgeries performed during active duty is instructive and 
provides additional information regarding the trauma 
resulting in the veteran's current postoperative residuals of 
injury to the left ankle and right ankles with traumatic 
arthritis.  Further, a claim must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. §§ 4.1, 4.41 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

I.  The Evidence

The veteran's service medical records show that he sustained 
multiple sprains of the ankles, bilaterally, during his 
period of active service; that X-rays of the right ankle in 
November 1987 and March 1989 disclosed a small osseous sliver 
medial to the distal tip of the medial malleolus, consistent 
with a small avulsion injury; and that 
X-rays of the left ankle in November 1988 revealed a tiny 
ossicle inferior to the lateral malleolus consistent with an 
avulsion fracture.  Those records further show that he 
underwent right ankle reconstruction in October 1989, with 
subsequent evidence of synovitis in that joint; that in 
February 1990, he underwent a right ankle synovectomy and 
removal of osteophytes from the interior tibia, as well as 
reconstruction of the left ankle; and that he continued to 
have significant arthritis in both ankles, bilateral ankle 
discomfort, swelling, tenderness, difficulty in prolonged 
standing, an impaired gait, and other symptomatology that 
prevented him from performing his duties.  

The veteran was hospitalized in May 1990 for an evaluation in 
connection with Medical Evaluation Board proceedings, and 
examination revealed well-healed surgical scars of the 
ankles, bilaterally, with tenderness to palpation over the 
anterior and lateral joint lines, bilaterally, with 
significant bogginess consistent with synovitis, bilaterally.  
X-rays of the ankles revealed osteophyte formation with 
beaking at the distal fibula, the medial malleolus, the 
anterior tibia, and the talar neck, bilaterally, with no 
evidence of instability in either ankle.  It was noted that 
the veteran could not stand for long periods of time 
secondary to swelling and discomfort, and was required to 
wear braces on both ankles when performing physical 
activities.  The diagnosis was bilateral ankle arthritis, 
status post reconstruction of both ankles for multiple 
episodes of recurrent sprains.  His service separation 
examination, conducted in May 1990, disclosed surgical scars 
over both lateral malleoli, with decreased strength in both 
ankles, and a summary of defects noted bilateral ankle 
arthritis, status post reconstruction of both ankles for 
multiple episodes of recurrent sprains.  He was subsequently 
found unfit for further duty by a Physical Evaluation Board, 
and medically discharged for physical disability, with 
severance pay in the amount of $8,008.

Following receipt of the veteran's original application for 
VA disability compensation benefits (VA Form 21-526) in June 
1990, service connection was granted for postoperative 
residuals of recurrent injuries to the left and right ankles 
with traumatic arthritis, each evaluated as 10 percent 
disabling.  Subsequent VA outpatient treatment records show 
that he was seen for complaints of bilateral ankle pain in 
April 1991, and that a podiatry consultation in June 1991 
revealed a genu valgus gait with a 2 degree pronation of the 
right foot, a right sinus tarsi syndrome, and X-ray evidence 
of arthritis of the ankles, bilaterally.  An entry in July 
1991 noted that injection of the ankle joint had been only 
briefly effective, and that the veteran continued to have 
limitation of dorsiflexion and plantar flexion, bilaterally, 
and the diagnosis was right foot varus and tibia-talus 
synostosis, right. 

A rating decision of August 1991 increased the evaluation of 
the veteran's ankle disabilities from 10 percent to 20 
percent each.

On VA examination in October 1993, the veteran wore a left 
ankle brace.  Orthopedic findings included arthralgia, ankle 
swelling, a positive drawer's sign on the right ankle, pain 
on inversion and eversion, laxity of the ankle ligaments, and 
instability, bilaterally, with dorsiflexion of 5 degrees and 
plantar flexion of 20 degrees, bilaterally. 

A VA outpatient podiatry evaluation of the veteran's ankle 
disabilities in June and July 1994 noted chronic ankle pain, 
swelling, and limitation of ankle motion, bilaterally; a limp 
on both sides; diminished strength in the dorsiflexors, 
plantar flexors, inverters and evertors, bilaterally; 
tenderness around the lateral malleoli; muscle atrophy of the 
invertor and evertor muscles, bilaterally; and pain on 
motion, on walking, and on prolonged standing at work.  The 
diagnosis was chronic lateral ankle instability and weakness, 
and degenerative joint disease of the ankles, bilaterally.

On VA examination in October 1995, the veteran complained of 
pain in both ankles and insteps, aggravated by walking and 
standing, with difficulty negotiating stairs, slopes, or 
inclines.  He stated that he was no longer able to mow his 
yard or perform other normal activities.  Examination 
disclosed ankle instability, pretibial edema, tenderness 
about the lateral malleoli, the transverse arches and the 
tibia-fibula joints, atrophy of the evertor and invertor 
muscles, weakness of the ankle ligaments, and instability, 
bilaterally.  Dorsiflexion was accomplished to 5 degrees and 
plantar flexion of 20 degrees, bilaterally, and he walked 
with a limp to the right.  X-rays revealed an old avulsion 
fracture of the right ankle with cortical irregularity and 
sclerotic reaction of the adjacent articular margin of the 
talus due to old trauma.  The diagnoses were synovitis of 
both ankles with ankle equine and instability with 
degenerative joint disease and evidence of traumatic 
arthritis on the right, and sinus tarsi syndrome.

Magnetic resonance imaging (MRI) studies of the left ankle in 
January 1996 disclosed septated fluid posterior to the talus 
and the two tendons could not be distinguished in the region 
of the peroneal tendons, a possible abnormality, while MRI 
study of the right ankle revealed joint effusion in the 
tibiotalar joint and several small ossific densities along 
the inferior aspect of the distal tibia and fibula.

A report of VA orthopedic examination in May 1998 cited the 
veteran's complaints of chronic ankle swelling, bilateral 
plantar pain on getting up and walking, and difficulty in 
ascending and descending stairs.  Examination of the ankles 
disclosed 5 degrees of dorsiflexion and 20 degrees of plantar 
flexion, bilaterally; pain on motion and crepitation on 
walking; and difficulty in rising from a squatting position.  
Another MRI of the ankles revealed inversion at both ankle 
joints.  The diagnoses were traumatic arthritis and 
degenerative joint disease of both ankles with chronic pain.  

A rating decision of August 1998 denied ratings in excess of 
the currently assigned 20 percent each for the veteran's 
bilateral ankle disabilities, and he appealed that decision.

Following the Board's Remand order of April 2001, the RO 
requested additional evidence and scheduled examination of 
the veteran.  A report of VA orthopedic examination, 
conducted in August 2001, cited the veteran's complaints of 
continuous ankle pain, weakness, stiffness, swelling, 
instability, locking, painful popping, easy fatigability and 
lack of endurance secondary to focal ankle pain, bilaterally, 
precipitated and intensified by standing or walking, and 
partially alleviated by discontinuing normal activities.  He 
indicated that he was unable to walk more than 100 feet, 
stand more than 10 minutes, or drive for longer than two 
hours, and that he avoided stairs.  Examination revealed that 
he had an abnormal and antalgic gait secondary to ankle and 
foot pain, with swelling and generalized tenderness over both 
ankles, and limitation of dorsiflexion to 5 degrees on the 
right and 18 degrees on the left, with plantar flexion of 20 
degrees, bilaterally.  The examiner noted pain complaints, 
grimacing, guarding, motion restriction, and functional 
restriction.  X-rays revealed cortical irregularity with an 
ossific densities at the tip of both malleoli and at the 
anterior cortex of the distal end of the tibia, all 
consistent with old trauma and an avulsion fracture of the 
distal tibia at the talofibular joint.  The diagnosis was 
traumatic arthritis of the ankles, and the examiner noted 
that the symptoms of the veteran's original injury had 
worsened, suggesting an ongoing process affecting both ankles 
and significantly limiting the veteran's functional ability 
secondary to pain and loss of motion.  

In October 2001 addendum to the above report, the VA 
orthopedic examiner noted his review of the veteran's claims 
folder, and stated that the veteran's range of ankle motion 
was of significant variance from normal and approximately 50 
percent of normal.  He further noted that the veteran had 
mild swelling of both ankles on the day of examination, and 
reported the veteran's statement that his duties as a 
correctional officer , with prolonged walking and standing, 
caused significant swelling and required him to wear boots to 
accommodate that additional swelling at the workplace.  The 
veteran further indicated that the swelling interfered with 
his job duties and limited his ability to walk, climb stairs 
and do other job-related activities.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In  Epstein v. Brown, 6 Vet. App. 259, 262 (1994), 
it was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  


Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the ankle joint is assigned a maximum 
rating of 20 percent when marked.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5271 (2001).  

Ankylosis of the ankle joint is rated as 20 percent disabling 
when fixed in plantar flexion of less than 30 degrees; as 30 
percent disabling when fixed in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees; 
and as 40 percent disabling when fixed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5270 
(2001).  

Synovitis is an "inflammation of a synovial membrane usually 
with pain and swelling of a joint."  WEBSTER'S MEDICAL 
DICTIONARY 669; see Harder v. Brown, 5 Vet. App, 183, 184 
(1993).  Synovitis is rated based on limitation of motion.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5020 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The United States Court of Appeals for Veteran's Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45 must be considered.  The Court also held that, 
when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 
4.45, those provisions are for consideration, and that the 
rule against pyramiding set forth in  38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate", "marked" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2001).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. 
§ 3.321(b)(1) is "implicated only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96. 



A Rating in Excess of 20 Percent Each for Service-Connected 
Postoperative Residuals of Injury to the Left and Right 
Ankles with Traumatic Arthritis

The veteran's service-connected postoperative residuals of 
injury to the left and right ankles with traumatic arthritis 
are each currently rated as 20 percent disabling under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5010-5271.  That hyphenated diagnostic code addresses 
limitation of motion of the ankle joint (DC 5271) with X-ray 
evidence of traumatic arthritis (DC 5010).  

The Board notes that the only diagnostic code which provides 
a rating in excess of the 20 percent ratings currently 
assigned for each of the veteran's service-connected ankle 
disabilities are the 30 and 40 percent evaluations assigned 
for ankylosis under DC 5270.  However, ankylosis (bony 
fixation) is not clinically shown in either of the veteran's 
ankle joints, and a rating under that diagnostic code is 
precluded. 

The evidence in this case has been fully described in that 
section of this decision. That evidence shows that the 
veteran's service-connected postoperative residuals of a 
right ankle injury are currently manifested by an altered 
gait, instability, and pretibial edema; sinus tarsi syndrome 
(synovitis); tenderness about the lateral malleoli, the 
transverse arches and the tibia-fibula joints; atrophy of the 
evertor and invertor muscles; weakness of the ankle 
ligaments; limitation of dorsiflexion of 5 degrees and 
plantar flexion of 20 degrees; X-ray evidence of joint 
effusion, an old avulsion fracture of the right ankle with 
cortical irregularity, several small densities, and sclerotic 
reaction of the adjacent articular margin of the talus due to 
old trauma; and impairment of strength, speed, and endurance 
due to pain; pain on motion and use, and functional loss due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 

The veteran's service-connected postoperative residuals of a 
left ankle injury are currently manifested by an altered 
gait, instability, and pretibial edema; tenderness about the 
lateral malleoli, the transverse arches and the tibia-fibula 
joints; atrophy 

of the evertor and invertor muscles; pain on inversion and 
eversion of the ankle joint; weakness of the ankle ligaments; 
limitation of dorsiflexion of 5 degrees and plantar flexion 
of 20 degrees; X-ray evidence of joint effusion, an old 
avulsion fracture of the left ankle with cortical 
irregularity, several small densities, and sclerotic reaction 
of the adjacent articular margin of the talus due to old 
trauma; and impairment of strength, speed, and endurance due 
to pain; pain on motion and use, and functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 

In view of the disabling manifestations demonstrated and 
diagnosed in the medical record, the Board finds that the 
industrial impairment stemming from each of the veteran's 
service-connected ankle disabilities is equal to that which 
would result from ankylosis of each ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees, as provided under DC 5270.  Based upon those 
determinations, and for the reasons and bases stated, the 
Board finds that increased ratings of 30 percent each are 
warranted for the veteran's service-connected postoperative 
residuals of ankle injuries with traumatic arthritis and 
significant additional functional impairment due to loss of 
strength, speed, and endurance due to pain on motion and on 
use.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5271 (2001).  

As noted, the Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  In the October 2001 Supplemental Statement of 
the Case, the RO concluded that an extraschedular evaluation 
was not warranted for the veteran's service-connected 
postoperative residuals of ankle injuries with traumatic 
arthritis.  Since this matter has been adjudicated by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual and which have not 
been addressed in the increased rating assigned by the Board 
decision.  With respect to employment, the evidence in this 
case shows that the veteran has been gainfully employed since 
service retirement and that he has not claimed any lost time 
from work due to the disabilities at issue.  This evidence is 
not consistent with marked interference with employment, and 
there is no evidence which suggests otherwise.  It does not 
appear that the veteran has been hospitalized as an inpatient 
in connection with the disabilities currently at issue since 
service, and there is no evidence of an exceptional or 
unusual clinical picture.  For the reasons stated, the Board 
concludes that the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992);  see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board finds that the 
evidence does not show that the service-connected 
disabilities at issue cause marked interference with 
employment or result in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt in those instances where the 
evidence is in equipoise, or evenly balanced; otherwise, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating of 30 percent for 
postoperative residuals of injury to the right ankle with 
traumatic arthritis is granted, subject to controlling 
regulations governing the payment of monetary benefits. 

Entitlement to an increased rating of 30 percent for 
postoperative residuals of injury to the left ankle with 
traumatic arthritis is granted, subject to controlling 
regulations governing the payment of monetary benefits. 





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

